United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3728
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                          Christopher Lamont Bradshaw

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                   ____________

                          Submitted: December 13, 2019
                              Filed: April 7, 2020
                                 ____________

Before LOKEN, GRASZ, and STRAS, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

      Christopher Bradshaw was charged with conspiracy to distribute a controlled
substance, and possession with intent to distribute a controlled substance. Shortly
before trial, Bradshaw moved for a continuance of the upcoming trial. The district
court1 denied the motion. After a jury trial, Bradshaw was convicted and the district
court sentenced him to prison. Bradshaw appeals his conviction, arguing the denial
of his motion for a continuance was erroneous and that there was insufficient
evidence to support the guilty verdict. We affirm.

                                  I. Background

       In April 2017, the Rosebud Sioux Tribe Law Enforcement Services arranged
a controlled buy of methamphetamine between a confidential informant and Antonio
Foster. Foster arrived at this controlled buy as a passenger in a red, four-door
Volkswagen with tinted windows and no front license plate. The confidential
informant bought methamphetamine from Foster. When officers later searched the
area for the red Volkswagen, it was found parked at the home of Michael Millard.

      Law enforcement executed a warrant to search the residence and vehicles for
drugs. When officers arrived, the red Volkswagen was in the driveway with two
males inside. As officers approached, the vehicle drove into a pasture behind the
home, running over a fence in the process. The two men eventually exited the red
Volkswagen and fled on foot. Officers eventually apprehended Foster and Bradshaw,
and determined Bradshaw was the driver. As the officers soon discovered, Foster had
$5,285 on him, the Volkswagen glove box and console contained another $97, and
a black sock Foster threw into the pasture during the chase contained 89.15 grams of
powder containing methamphetamine.

      The government filed an indictment, relevantly charging Bradshaw with (1)
Conspiracy to Distribute a Controlled Substance, in violation of 21 U.S.C. §§ 846
and 841(a)(1) and (b)(1)(B); and (2) Possession with Intent to Distribute a Controlled


      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota.

                                         -2-
Substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). In January 2018,
Bradshaw was appointed counsel pursuant to the Criminal Justice Act. Bradshaw
requested, and was granted, three continuances. Eventually, the district court set trial
for September 18, 2018. The district court had to rearrange its docket to
accommodate this trial date since Bradshaw declined to waive his speedy trial rights.

        Apparently unbeknownst to Bradshaw’s appointed counsel, Bradshaw retained
private counsel, Nicole Carper, who entered her appearance less than a week before
trial was to begin. The next day, Carper filed a fourth motion for continuance of the
trial date — this time for a period of ninety days. The district court denied the motion
but clarified Carper could assist appointed counsel at trial. After trial, the jury
convicted Bradshaw of conspiracy to distribute a controlled substance and possession
with intent to distribute.

                                     II. Analysis

       Bradshaw makes two arguments on appeal. First, he argues the district court
violated his Sixth Amendment right to counsel of choice by denying the motion to
continue the trial and to substitute counsel. Second, Bradshaw argues there was
insufficient evidence to sustain the two counts of conviction.

                            A. Motion for Continuance

       Under the Sixth Amendment, a defendant has the right to be represented by a
qualified attorney of his or her choice. United States v. Jones, 662 F.3d 1018, 1024
(8th Cir. 2011). This right is not absolute, however. Id. Exercise of this right to
choose counsel “must not obstruct orderly judicial procedure or deprive courts of
their inherent power to control the administration of justice.” Id. (quoting United
States v. Vallery, 108 F.3d 155,157 (8th Cir. 1997)). As such, we review a district
court’s “denial of a request for a continuance in order to substitute counsel for an

                                          -3-
abuse of discretion.” Id. (quoting United States v. Cordy, 560 F.3d 808, 815 (8th Cir.
2009)).

       When a request to substitute counsel is made “shortly before trial,” the
discretion of the district court “is at its zenith.” Id. (quoting Cordy, 560 F.3d at 817).
In exercising this discretion, “only an unreasoning and arbitrary ‘insistence upon
expeditiousness in the face of a justifiable request for delay’ violates the right to the
assistance of counsel.” Morris v. Slappy, 461 U.S. 1, 11–12 (1983) (quoting Ungar
v. Sarafite, 376 U.S. 575, 589 (1964)). In order to “balance the defendant’s right to
be represented by the counsel of his choice against the court’s interest in the orderly
administration of justice” and come to a reasoned decision, a district court should
consider the following factors when deciding whether to grant a continuance to
substitute counsel:

      (1) the nature of the case and whether the parties have been allowed
      adequate timing for trial preparation; (2) the diligence of the party
      requesting the continuance; (3) the conduct of the opposing party and
      whether a lack of cooperation has contributed to the need for a
      continuance; (4) the effect of the continuance and whether a delay will
      seriously disadvantage either party; and (5) the asserted need for the
      continuance, with weight to be given to sudden exigencies and
      unforeseen circumstances.


Jones, 662 F.3d at 1024 (quoting Cordy, 560 F.3d at 815–16).

       The district court did not abuse its discretion in denying Bradshaw’s motion
for a continuance. We begin by noting the district court did not forbid Bradshaw’s
retained counsel to participate in the case alongside appointed counsel. There is no
evidence the two attorneys could not work together or had conflicting views of the
proper defense. Thus, in a strict sense, the district court did not prevent Bradshaw
from having the counsel of his choice participate in his defense.


                                           -4-
       But even putting this aside, the factors outlined in Jones reveal no abuse of
discretion. First, an adequate time was afforded for trial preparation. Bradshaw’s
capable, court-appointed counsel had been preparing for trial for over seven months.
In fact, the amount of time Bradshaw’s counsel had to prepare was extended by the
court on three prior occasions when it granted Bradshaw’s motions for continuances.
Second, there is no evidence the government was uncooperative or that its conduct
prompted Bradshaw’s need for a continuance. Finally, there is no evidence
Bradshaw’s appointed counsel was inadequately representing Bradshaw, that a
conflict of interest had recently come to light, or that there was an irreconcilable
conflict between them. As such, there was no evidence of a sudden exigency or
unforeseen circumstances which would weigh in favor of continuing the trial. All of
these factors support the conclusion that the district court did not abuse its discretion
in denying Bradshaw’s motion.


       Most importantly, perhaps, the last-minute nature of Bradshaw’s motion,
without some compelling justification, undermines the court’s interest in the orderly
administration of justice. The district court had already granted three continuances
at Bradshaw’s request. The district court then expended significant efforts to
accommodate Bradshaw’s demand for a speedy trial. It expedited a motion to
suppress, it resolved pretrial motions, and it subpoenaed witnesses — including
witnesses in the Bureau of Prison’s custody who had been transported — in
preparation for Bradshaw’s trial. Given the circumstances, along with the fact that
the court’s discretion was at its “zenith” as it was days before trial, we conclude the
district court did not abuse its discretion in denying Bradshaw’s motion for a
continuance.




                                          -5-
                            B. Sufficiency of Evidence

       Bradshaw challenges the sufficiency of the evidence to support the two counts
of his conviction. “In reviewing the denial of a motion for a judgment of acquittal,
we review the sufficiency of the evidence de novo.” United States v. Parker, 871
F.3d 590, 600 (8th Cir. 2017) (quoting United States v. Thunder, 745 F.3d 870, 874
(8th Cir. 2014)). For purposes of this review, we must “view[] the evidence in the
light most favorable to the guilty verdict, resolving all evidentiary conflicts in favor
of the government, and accepting all reasonable inferences supported by the
evidence.” United States v. Petroske, 928 F.3d 767, 773 (8th Cir. 2019) (quoting
United States v. Samuels, 611 F.3d 914, 917 (8th Cir. 2010)). “A jury verdict will not
lightly be overturned” and we will affirm if “any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” Id. (quoting
Samuels, 611 F.3d at 917 and United States v. Lohse, 797 F.3d 515, 520 (8th Cir.
2015)).

              1. Conspiracy to Distribute a Controlled Substance

      “To convict an individual of conspiracy to distribute a controlled substance
under 21 U.S.C. § 846, ‘the Government must prove (1) a conspiracy to distribute
methamphetamine existed; (2) the defendant knew about the conspiracy; and (3) the
defendant knowingly become a part of the conspiracy.’” United States v. Morales,
813 F.3d 1058, 1065 (8th Cir. 2016) (quoting United States v. Garcia, 646 F.3d 1061,
1066 (8th Cir. 2011)). “[E]ven individuals with limited roles in a conspiracy are
considered principals under federal law, 18 U.S.C. § 2, and the government does not
need to show a conspirator knew everything about a planned crime.” Id.

      Bradshaw argues the testimony presented at trial does not prove he knowingly
entered into a conspiracy because the evidence came from unreliable witnesses and
was based on speculation and conjecture. However, it is not this court’s role to

                                          -6-
“weigh the evidence or the credibility of the witnesses.” United States v. Harlan, 815
F.3d 1100, 1106 (8th Cir. 2016) (quoting United States v. Honarvar, 477 F.3d 999,
1000 (8th Cir. 2007)). Instead, “we must resolve credibility issues in favor of the
verdict.” Id. (quoting United States v. Spears, 454 F.3d 830, 832 (8th Cir. 2006)).

      Viewing the evidence presented at trial in this light, there was sufficient
evidence for a rational jury to find, beyond a reasonable doubt, that Bradshaw knew
about and actively participated in a conspiracy to distribute methamphetamine. A
confidential informant testified that Bradshaw and Foster were known to drive to
methamphetamine deals together in a red, four-door Volkswagen registered to
Bradshaw’s girlfriend. When the informant participated in a controlled buy and
purchased methamphetamine from Foster, the informant saw Foster arrive in the red
Volkswagen. Based on the evidence presented, a jury could have reasonably inferred
that Bradshaw was driving the vehicle.

       Then, when police were executing the search warrant, Bradshaw fled in the red
Volkswagen with Foster in the passenger seat. When the men were finally
apprehended, police recovered over $5,000 from Foster’s person, and approximately
89 grams of methamphetamine from a black sock found in the vicinity where Foster
had been running. Bradshaw’s decision to flee law enforcement provided evidence
from which the jury could reasonably infer his consciousness of guilt and his
knowledge of the drugs. See United States v. Johnson, 470 F.3d 1234, 1237–38 (8th
Cir. 2006). Additionally, the large amount of methamphetamine and money
recovered allowed the jury to reasonably infer Bradshaw and Foster were conspiring
to distribute drugs. See id. (explaining the presence of a large quantity of money may
reasonably support the conclusion a drug deal occurred).

       Finally, there was also testimony from two other eyewitnesses who saw
Bradshaw when they purchased methamphetamine from Foster. One of these
witnesses testified that Bradshaw drove Foster to the drug deal in the red

                                         -7-
Volkswagen. When the witness gave Foster money for the drugs, Foster and
Bradshaw left in the Volkswagen and returned together, at which point Foster gave
him the drugs. Viewing this testimony in its totality and in light most favorable to the
verdict, there was sufficient evidence for a rational jury to conclude Bradshaw knew
about and knowingly became a part of a conspiracy to distribute methamphetamine.

        2. Possession with Intent to Distribute a Controlled Substance

      “To convict an individual of possession with intent to distribute a controlled
substance under 21 U.S.C. § 841(a)(1), ‘the government has the burden of proving
beyond a reasonable doubt that [the defendant] both knowingly possessed and
intended to distribute drugs.’” Morales, 813 F.3d at 1066 (quoting United States v.
Parker, 587 F.3d 871, 881 (8th Cir. 2009)). “[I]ntent to distribute ‘may be inferred
from circumstantial evidence such as a large sum of cash, and a quantity of a
controlled substance.’” United States v. Johnson, 977 F.2d 457, 458 (8th Cir. 1992)
(quoting United States v. Knox, 888 F.2d 585, 588 (8th Cir. 1989)).

       Bradshaw argues there was insufficient evidence because there was no
evidence he was ever in physical possession of a controlled substance. Instead, the
drugs at issue were found in a sock in Foster’s vicinity. But the jury was instructed
it could convict Bradshaw of possession with intent to distribute if he aided and
abetted Foster in his possession-with-intent crime. See United States v. McKnight,
799 F.2d 443, 445 (8th Cir. 1986) (“It is well established . . . that a defendant may be
convicted of aiding and abetting under section 2 even though he may not have been
formally charged in that capacity.”).

      In order to show Bradshaw aided and abetted in the distribution of a controlled
substance, the government must prove, “(1) the defendant associated [himself] with
the unlawful venture; (2) the defendant participated in it as something [he] wished to
bring about; and (3) the defendant sought by [his] actions to make it succeed.”


                                          -8-
United States v. Ellefson, 419 F.3d 859, 863 (8th Cir. 2005) (quoting United States
v. Mitchell, 388 F.3d 1139, 1143–44 (8th Cir. 2004)).

       Viewing the evidence in the light most favorable to the verdict, there was
sufficient evidence for a reasonable jury to conclude Bradshaw was aiding and
abetting Foster in his crime. The large sum of money and quantity of
methamphetamine recovered would allow a reasonable jury to conclude Foster was
in possession of a controlled substance with intent to distribute. Additionally,
Bradshaw’s decision as the driver of the vehicle to flee law enforcement supports the
reasonable inference Bradshaw knew the drugs were present and had a consciousness
of guilt from aiding in such criminal conduct. Finally, the informant testified that in
the months following the April incident, Bradshaw had given the informant 112
grams of methamphetamine to sell and said the proceeds would go to getting Foster
out of jail. This evidence, in addition to the evidence of the ongoing conspiracy
between Bradshaw and Foster, would allow a jury to reasonably conclude Bradshaw
was not present in the car that day by accident. Nor was he ignorant to Foster’s
conduct. Rather, he was actively aiding in the possession of the methamphetamine
with the intent to distribute. Viewing this evidence in its totality and in light most
favorable to the verdict, there was sufficient evidence for a rational jury to conclude
Bradshaw aided and abetted in the possession of a controlled substance with intent
to distribute.2




      2
       The government also argues there was sufficient evidence to convict Bradshaw
of possession with intent to distribute based on a theory he constructively possessed
the drugs found in the black sock. Having concluded there was sufficient evidence
to convict Bradshaw under an aiding-and-abetting theory, we need not decide this
issue.

                                         -9-
                               III. Conclusion

      The district court did not abuse its discretion when it denied Bradshaw’s
motion for continuance. Additionally, there was sufficient evidence to sustain
Bradshaw’s two counts of conviction. We therefore affirm Bradshaw’s conviction
and sentence.
                      ______________________________




                                     -10-